In a proceeding pursuant to CPLR article 78 to review a determination of the New York Freshwater Wetlands Appeals Board, the appeal is from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), dated February 14, 1996, which dismisses the petition.
Ordered that the judgment is affirmed, with costs.
The petition was properly dismissed (see, Jorling v Freshwater Wetlands Appeals Bd., 147 Misc 2d 165; Matter of Jorling v Freshwater Wetlands Appeals Bd., 147 Misc 2d 880). O’Brien, J. P., Copertino, Thompson and Krausman, JJ., concur.